—In a proceeding, inter alia, pursuant to CPLR article 75 to compel arbitration, the petitioners appeal from so much of an order of the Supreme Court, Kings County (Mason, J.), dated January 15, 2002, as granted that branch of the respondents’ motion which was to vacate a prior order of the same court, dated June 11, 2001, compelling arbitration and remit the landlord-tenant dispute between the parties to the Civil Court.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in vacating its prior order compelling arbitration and remitting the matter to the Civil Court (see Bellevue-Santiago v City Ready Mix, 270 AD2d 441 [2000]; 56 Marquis v Mosello, 239 AD2d 544, 545 [1997]; Block v Block, 153 AD2d 601 [1989]; 2 Carmody-Wait 2d, Motions and Orders § 8:125, at 512). S. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.